DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11, 13, and 15-22 are pending. Claims 1, 13, 15, and 19 are amended and claims 12 and 14 are cancelled.  Claims 21-22 are newly added.

Terminal Disclaimer
The terminal disclaimer submitted on 2/2/21 under 37 CFR 1.321 has been reviewed and accepted.

Drawings
The drawings submitted on 2/2/21 which replaces Figs. 7/18-18/18 have been reviewed and accepted.

 Allowable Subject Matter
Claims 1-11, 13, and 15-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

More specifically, regarding independent Claims 1 and 21-22, none of the cited prior art discloses or teaches an exit button that when selected returned the display to the base game and maintains player progress in the selected tournament game which, in combination with other remaining claimed elements: re-display the tournament button upon returning to the base game, the re-displayed tournament button enabling the player to return to the selected tournament game with the maintained player progress in the selected tournament game and the additional element of (a) increase a number of selectable tournament games available for the game tournament based on a player’s past wagering activity in the base game as recited in Claim 1; (b) display a prompt to card-in, and provide an enhanced RTP upon the card-in being completed as recited in Claim 21; and (c) provide a prompt on the display including an indicator that additional tournament games become available with increasing wager amounts as recited in Claim 22. 
The closest prior art of record, Cannon et al. (US 2002/0183105) does not teach or suggest a GUI containing an exit button which enables the player when selected to return to the base game and maintains player progress in the selected tournament game and re-display the tournament button upon 
Additionally, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify or combine any of the cited prior art to teach such elements.  Accordingly, independent Claims 1 and 21-22 (along with their respective dependent Claims 2-11, 13, and 15-20) have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148.  The examiner can normally be reached on Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715